Citation Nr: 0302811	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-03 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to secondary service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1963 to October 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran is service connected for PTSD.

3.  Hypertension was not manifested during service or to a 
compensable degree within one year of separation from 
service.  

4.  Competent medical evidence has not been presented showing 
a nexus, or link, between hypertension and either the 
veteran's period of service or his service-connected PTSD.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in active 
service, nor is it proximately due to, or the result of, his 
service-connected PTSD.  38 U.S.C.A. 1101, 1110, 1112, 1113, 
1137, 5103A, 5107(b) (West 1991 & Supp. 2002) 38 C.F.R. 
 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (2002).  Service connection may also be granted 
for disability, which is proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2002).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In 
addition, in September 2001, the RO contacted the veteran and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with his claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The service medical records show no complaint, diagnosis or 
treatment for hypertension.  At separation in October 1966, 
the veteran's blood pressure was recorded as 110/80.  Private 
medical records show treatment beginning in 1999, and 
thereafter for hypertension.  On VA treatment in October 2000 
for PTSD, the veteran gave a history of hypertension since 
1995.   

The VA examined the veteran in October 2001.  It was noted 
that hypertension was diagnosed in 1995 per a history given 
on a psychiatric examination.  The examiner stated that the 
veteran was taking Lotrel.  The veteran's readings were as 
follows: 126/88; 122/80; and 122/80.  The heart sounds were 
normal.  The examiner diagnosed hypertension, controlled.  It 
was stated that per review of the veteran's medical record, 
it was not likely that his hypertension was due to PTSD.  

In November 2001, the RO found that service connection for 
hypertension was not warranted on a direct or secondary 
basis.  In the statement of the case that was subsequently 
issued, the RO noted that there was no objective medical 
evidence showing that hypertension was either caused or 
exacerbated by the veteran's service-connected PTSD. 

As indicated above, the veteran's service medical records are 
devoid of any indication that the veteran complained of or 
was treated for any signs or symptoms associated with 
hypertension.  Moreover, there is no evidence showing that 
hypertension was manifested to a degree of 10 percent or more 
within one year from the date of termination of service.  The 
evidence is clear that the veteran did not have hypertension 
in service or for many years thereafter, and thus service 
connection as a direct result of service is not supported by 
the record.  

Upon consideration of all the evidence of record, the Board 
finds that the veteran's hypertension was not caused or 
aggravated by his PTSD.  The October 2001 VA examiner 
diagnosed hypertension, and opined that it was not related to 
the veteran's service-connected PTSD.  The veteran has not 
submitted evidence of an etiological relationship between his 
hypertension and his service-connected PTSD.  

In light of the evidentiary record now before the Board, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for hypertension on a direct 
basis or as secondary to PTSD.  As a state of equipoise of 
the positive evidence and the negative evidence does not 
exist, the benefit-of-the-doubt doctrine outlined in 38 
U.S.C.A. 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), does not otherwise permit a favorable determination 
in this case.

In a recent case, Allen v. Brown, 7 Vet. App. 439 (1995), The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that the term "disability" 
as used in 38 U.S.C.A. § 1110 (West 1991), refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (2002), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
The record does not contain any medical evidence that the 
veteran's hypertension is aggravated by his service-connected 
disability.  Thus, there is no basis for consideration of 
service connection due to aggravation.  


ORDER

Secondary service connection for hypertension is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

